DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
The amendments filed July 9, 2021 have been entered.  Claims 1-20 are currently pending in the application.
Applicant argues on pages 7-10 of Applicant’s remarks that the previously cited art of Anderson (U.S. Patent No. 1,726,939), in view of Boland (U.S. Patent No. 2,612,645) and Palumbo (U.S. Publication No. 2014/0230154) does not adequately disclose the arm sections of independent claims 1, 12 and 20.  However, a new rejection has been entered with the cited art of Stern (U.S. Publication No. 2017/0332802) in view of Palumbo, and further in view of Boland, as discussed in the rejection below.
To the extent it may be argued that Applicant’s arguments regarding Anderson not explicitly disclosing “wherein the first arm section and the second arm section are configured to position a patient in the center of a patient seating area defined between the first arm section and the second arm section when the first arm section and the second arm section are inflated” may be applied to the currently cited prior art, it is noted that Applicant's specification, in Figure 3 and paragraph 0032 (reference numbers 38a and 38b), describes and shows the arm supports of the application to be raised portions on the outer sides of the inflatable support where, as shown in Figure 8, a user may be positioned therebetween.  By Applicant's own disclosure, a raised portion of the inflatable support around the edges of the inflatable support where a patient may be positioned therebetween defines an arm support, and does not require a user to position his or her entire arm along the arm support. Additionally, a recitation of the intended use of the claimed invention must result in a structural 
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stern (U.S. Publication No. 2017/0332802) in view of Palumbo (U.S. Publication No. 2014/0230154) and further in view of Boland (U.S. Patent No. 2,612,645).
Regarding claim 1, Stern discloses an inflatable patient support 1200, comprising:  a top panel defining a first perimeter (see annotated Figures 12A and 12C below, and paragraph 0065); a bottom panel defining a second perimeter (see annotated Figures 12A and 12C below, and paragraph 0065), wherein the second perimeter of the bottom panel is coupled to the first perimeter of the top panel (see annotated Figures 12A and 12C below), and wherein the top panel and the bottom panel define a substantially rectangular outer perimeter in a deflated state (Figure 12A), wherein the top panel and the bottom panel define a first arm section and a second arm section in an inflated state (see annotated Figures 12A and 12C below, where paragraph 0065 states “The pillow 1200 functions similar to the other systems described herein”, where the embodiment of figure 3A and 1B has the same arm section structure to define bladders 106c and 106d), the top panel and the bottom panel define a rounded profile configured to provide lateral stability in the inflated state (see Figure 12C-E which shows the rounded profile of the cushion); and a passage between the top panel and the bottom panel (paragraph 0065, the passage defined by the interconnections) to define a first chamber 1206a and a second chamber 1206b, wherein the at least one passage allows fluid communication between the first chamber and the second chamber (paragraph 0065), wherein the first chamber and the second chamber are inflatable (paragraph 0065 which describes fluid within the chambers, and paragraph 0050 which lists air as a fluid), wherein the first chamber 1206a includes the first arm section and the second arm section (see annotated Figures 12A and 12C, below), and wherein the first arm section and the second arm section are configured to position a patient in the center of a patient seating area defined between the first arm section and the second arm section when the first arm section and the second arm section are inflated (where paragraph 0065 states “The pillow 1200 functions similar to the other systems described herein”, where the embodiment of figure 3A and 1B has the same arm section structure to 

    PNG
    media_image1.png
    423
    397
    media_image1.png
    Greyscale

Stern does not disclose an internal wall coupled between the top panel and the bottom panel to define a first chamber and a second chamber, wherein the internal wall defines at least one passage therethrough, wherein the at least one passage allows fluid communication between the first chamber and the second chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stern because doing so would allow the cushion to inflate to a specified height of the internal walls, so as to inflate to the desired comfort level for the purpose of the cushion (see Figure 1, where the height of the internal walls 7 limit the height of the inflatable support to prevent ballooning in the center of the inflatable cushion).  Additionally, doing so would merely amount to combining prior art elements (the internal walls of Boland with the inflatable structure of Stern) according to known methods (where the internal walls of Boland are sealed to the top and bottom sheets to limit inflation of the support cushion and prevent the center of the cushion from bulging upward) to yield predictable results (where the connected top and bottom panels at of Stern are joined to form inflated chambers to define the shape of the inflatable support, see annotated Figures 12A and 12C above, and the internal walls of Boland provide a substantially similar construction which allows for additional height between the top and bottom panels. 
Stern does not disclose the first chamber is configured to be inflated at a first inflation rate and the second inflation chamber is configured to be inflated at a second inflation rate such that the first chamber being substantially inflated prior to inflation of the second chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stern so the first chamber is inflated at a first inflation rate and the second inflation chamber is configured to be inflated at a second inflation rate such that that the first chamber is substantially inflated prior to inflation of the second chamber as taught by Palumbo, because the inflation device would allow a user to automatically inflate the inflatable cushion, which would provide a more efficient inflation process, inflating the first chamber prior to inflation of the second chamber would allow a user to selectively inflate sections in a desired order.  Additionally, doing so would merely amount to the use of a known technique (providing two inflatable chambers with different inflation rates in order to have one chamber be inflated prior to the other) to improve similar devices (inflatable bladders) in the same way.  In this regard MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), are relevant.
Regarding claim 8, Stern, as modified, discloses the subject matter as discussed above with regard to claim 1.  Stern, as modified, does not disclose a seating tongue extending from at least one of the first perimeter or the second perimeter, wherein the seating tongue is sized and configured to receive a user.
Boland teaches a seating tongue 9 extending from at least one of the first perimeter or the second perimeter, wherein the seating tongue 9 is sized and configured to receive a user (Figures 1 and 2; Col. 2, lines 20-31).
.
Claim 2-5, 7, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Palumbo and Boland, and further in view of Lin (U.S. Publication No. 2016/0186874).
Regarding claim 2, Stern, as modified, discloses the subject matter as discussed above with regard to claim 1.  Stern, as modified, further discloses wherein an inlet valve 33 on at least one of the top panel or the bottom panel (see Stern, annotated figure 12a-c, and paragraph 0063, where the valve is positioned between the top and bottom panels).  Stern does not disclose an inlet valve formed on at least one of the top panel or the bottom panel, wherein the inlet valve is configured to couple an inflation device to the first chamber.
Lin teaches an inlet valve 20 formed on at least one of the top panel 11 or the bottom panel, wherein the inlet valve 20 is configured to couple an inflation device to the inlet valve (paragraph 0046, which discloses an inflator to inflate the inflatable bladder; Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Stern, as modified, so that the inlet valve is formed on at least one of the top panel or the bottom panel, and wherein the inlet valve is configured to couple an inflation device to the first chamber as taught by Lin, because the inflation device would allow a user to automatically inflate the inflatable cushion, and placing the inlet valve on the top panel or the bottom panel would merely amount to a non-critical rearrangement of parts that would achieve expected results, an inlet valve placed on the top In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) are relevant.
Regarding claim 3, Stern, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Stern, as modified, further discloses that the second chamber 6 is inflated at the second inflation rate by air flow through the at least one passage (see Stern, paragraph 0065, where the passages are defined by the interconnections, and Palumbo which teaches different sections of the same inflatable bladder being inflated at different rates, paragraph 0010).
Regarding claim 4, Stern, as modified, discloses the subject matter as discussed above with regard to claims 1-3.  Stern, as modified, further discloses wherein the second inflation rate is equal to a ratio between an area of the inlet valve 13 and an area of the at least one passage 8 (where the inflation rate of a cushion is a function of the area of the inlets, and is thus an inherent property of an inflatable cushion as the relationship between the geometry of the inlet valve and passageway would define the inflation rate as it would determine the amount of air traveling between the first and second chambers, see Boland, Figure 1, see Stern, paragraph 0065, where the passages are defined by the interconnections, and fluid flows between chambers 1206a and 1206b, Figure 12A).
Regarding claim 5, Stern, as modified, discloses the subject matter as discussed above with regard to claims 1-3.  Stern, as modified does not wherein the first rate is about twice the second rate.
It nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Stern, as modified, so that the first rate is about twice the second rate, as a matter of routine optimization as Palumbo teaches an inflatable bladder divided into sections, with the sections being configured to be able to be In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) are relevant.
Regarding claim 7, Stern, as modified, discloses the subject matter as discussed above with regard to claim 1.  Stern, as modified, does not disclose comprising an outlet valve formed on at least one of the top panel or the bottom panel.
Lin teaches an outlet valve 20 formed on at least one of the top panel 11 or the bottom panel, wherein the inlet valve 20 is configured to couple an inflation device to the inlet valve (Figure 1, Abstract where valve 20 can provide either an inlet or outlet function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Stern, as modified, so that the outlet valve is formed on at least one of the top panel or the bottom panel as taught by Lin, because placing the outlet valve on the top panel or the bottom panel would merely amount to a non-critical rearrangement of parts that would achieve expected results, an outlet valve placed on the top panel of an inflatable cushion.  In this regard, MPEP 2144.04 and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) are relevant.
Regarding claim 12, Stern discloses a method of positioning a patient, comprising: inflatable patient support 1200, comprising:  a top panel defining a first perimeter (see annotated Figures 12A and 12C above, and paragraph 0065); a bottom panel defining a second perimeter (see annotated Figures 12A and 12C above, and paragraph 0065), wherein the second 
Stern does not disclose an internal wall coupled between the top panel and the bottom panel to define a first chamber and a second chamber, wherein the internal wall defines at least one passage therethrough, wherein the at least one passage allows fluid communication between the first chamber and the second chamber.
Boland teaches an internal wall 7 coupled between the top panel 2 and the bottom panel 3 to define a first chamber 6 and a second chamber 6 (Figure 1) wherein the internal wall 7 defines at least one passage 8 therethrough, wherein the at least one passage 8 allows fluid communication between the first chamber 6 and the second chamber 6, wherein the first chamber 6 and the second chamber 6 are inflatable (Col. 1, lines 1-6), and wherein the first chamber 6 is inflated at a first inflation rate and the second inflation chamber 6 is inflated at a second inflation rate (the chambers would inherently have an inflation rate as it is being inflated, as the device of Boland is configured to be inflated, see Col. 1, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stern because doing so would allow the cushion to inflate to a specified height of the internal walls, so as to inflate to the desired comfort level for the purpose of the cushion (see Figure 1, where the height of the internal walls 7 limit the height of the inflatable support to prevent ballooning in the center of the inflatable cushion).  Additionally, doing so would merely amount to combining prior art elements (the internal walls of Boland with the inflatable structure of Stern) according to known methods (where the internal walls of Boland are sealed to the top and bottom sheets to limit inflation of the support 
Stern does not disclose coupling an inflation device to the first chamber of the inflatable patient support; providing air flow from the inflation device to the inflatable patient support,
Lin teaches coupling an inflation device (paragraph 0046 which discloses an inflator to inflate the inflatable cushion) to the chamber of the inflatable patient support; providing air flow from the inflation device to the inflatable patient support 10 (paragraph 0046, which discloses an inflator to inflate the inflatable bladder; Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Stern, as modified, with an inflation device coupled to the first chamber of the inflatable patient support; and providing air flow from the inflation device to the inflatable patient support as taught by Lin, combined with the disclosure of Boland for the valve 13 being connected to the first chamber 6, because the inflation device would allow a user to automatically inflate the inflatable cushion, which would provide a more efficient inflation process .
Additionally, Stern does not disclose coupling an inflation device to the first chamber of the inflatable patient support; providing air flow from the inflation device to the inflatable patient support, wherein the first chamber is configured to be inflated at a first inflation rate and the second inflation chamber is inflated at a second inflation rate such that the first chamber is substantially inflated prior to inflation of the second chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stern so the first chamber is inflated at a first inflation rate and the second inflation chamber is configured to be inflated at a second inflation rate such that that the first chamber is substantially inflated prior to inflation of the second chamber as taught by Palumbo, because the inflation device would allow a user to automatically inflate the inflatable cushion, which would provide a more efficient inflation process, inflating the first chamber prior to inflation of the second chamber would allow a user to selectively inflate sections in a desired order.  Additionally, doing so would merely amount to the use of a known technique (providing two inflatable chambers with different inflation rates in order to have one chamber be inflated prior to the other) to improve similar devices (inflatable bladders) in the same way.  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 13, Stern, as modified, discloses the subject matter as discussed above with regard to claim 12.  Stern, as modified, does not disclose a seating tongue extending from at least one of the first perimeter or the second perimeter, wherein the seating tongue is sized and configured to receive a user.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Stern, as modified, with a seating tongue extending from at least one of the first perimeter or the second perimeter, wherein the seating tongue is sized and configured to receive a user as taught by Boland, because the tongue of Boland prevents displacement of the inflatable cushion under a patient (Col. 2, lines 20-31).
Regarding claim 15, Stern, as modified, discloses the subject matter as discussed above with regard to claim 12.  Stern, as modified further discloses coupling the inflation device (see Lin, paragraph 0046) to the first chamber comprises coupling the inflation device to an inlet valve 20 formed in one of the top panel 11 or the bottom panel, wherein the inlet valve 20 provides fluid communication between the inflation device and the first chamber (see Lin, paragraph 0046, Figure 1)
Regarding claim 16, Stern, as modified, discloses the subject matter as discussed above with regard to claim 12.  Stern, as modified, further discloses wherein the inlet valve 20 is configured to provide one-way air flow from the inflation device to the first chamber (see Lin, Abstract “the air valve structure functions as a one-way valve by action of the valve plate to provide a one-way air inlet or outlet function”).
Claims 6, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Palumbo and Boland, and further in view of Bremer et al. (U.S. Patent No. 5,287,577), hereinafter referred to as Bremer.
Regarding claims 6 and 11, Stern, as modified, discloses the subject matter as discussed above with regard to claim 1.  Stern, as modified does not disclose wherein each of the top panel, the bottom panel, and the internal wall each comprise a radiolucent material. 
Bremer teaches a radiolucent material (Col. 4, lines 31-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Stern, as modified, so that each of the top panel, the bottom panel, and the internal wall each comprise a radiolucent material as taught by Bremer, because radiolucent materials do not interfere with taking x-rays and would allow the cushion of Stern, as modified, to be used during x-ray procedures (Col. 5, lines 33-36).
Regarding claim 20, Stern discloses an inflatable patient support 1200, comprising: a top panel defining a first perimeter (see annotated Figures 12A and 12C above, and paragraph 0065); a bottom panel defining a second perimeter (see annotated Figures 12A and 12C above, and paragraph 0065), wherein the second perimeter of the bottom panel is coupled to the first perimeter of the top panel (see annotated Figures 12A and 12C above), and wherein the top panel and the bottom panel define a substantially rectangular outer perimeter in a deflated state (Figure 12A), wherein the top panel and the bottom panel define a first arm section and a second arm section in an inflated state (see annotated Figures 12A and 12C above, where paragraph 0065 states “The pillow 1200 functions similar to the other systems described herein”, where the embodiment of figure 3A and 1B has the same arm section structure to define bladders 106c and 106d), the top panel and the bottom panel define a rounded profile configured to provide lateral stability in the inflated state (see Figure 12C-E which shows the rounded profile of the cushion); and a passage between the top panel and the bottom panel (paragraph 0065, the passage defined by the interconnections) to define a first chamber 1206a and a second chamber 1206b, wherein the at least one passage allows fluid communication 

Boland teaches an internal wall 7 coupled between the top panel 2 and the bottom panel 3 to define a first chamber 6 and a second chamber 6 (Figure 1), wherein the internal wall 7 defines at least one passage 8 therethrough, wherein the at least one passage 8 allows fluid communication between the first chamber 6 and the second chamber 6, wherein the first chamber 6 and the second chamber 6 are inflatable (Col. 1, lines 1-6), and wherein the first chamber 6 is inflated at a first inflation rate and the second inflation chamber 6 is inflated at a second inflation rate (the chambers would inherently have an inflation rate as it is being inflated, as the device of Boland is configured to be inflated, see Col. 1, lines 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stern because doing so would allow the cushion to inflate to a specified height of the internal walls, so as to inflate to the desired comfort level for the purpose of the cushion (see Figure 1, where the height of the internal walls 7 limit the height of the inflatable support to prevent ballooning in the center of the inflatable cushion).  Additionally, doing so would merely amount to combining prior art elements (the internal walls of Boland with the inflatable structure of Stern) according to known methods (where the internal walls of Boland are sealed to the top and bottom sheets to limit inflation of the support cushion and prevent the center of the cushion from bulging upward) to yield predictable results (where the connected top and bottom panels of Stern are joined to form inflated chambers to define the shape of the inflatable support, and the internal walls of Boland provide a 
Stern does not disclose the inflation valve configured to be coupled to an inflation device, and wherein the first chamber is substantially inflated prior to inflation of the second chamber.
Palumbo teaches an inflation device 210 (Figure 2, paragraph 0043, not in reference to inflatable extensions 210), and wherein the first chamber 206 is substantially inflated prior to inflation of the second chamber (paragraphs 0010, 0050 where each inflatable bladder 206 is divided into a plurality sections, where each section may be configured to inflate in at least two stages, Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stern so that the first chamber is substantially inflated prior to inflation of the second chamber as taught by Palumbo, because the inflation device would allow a user to automatically inflate the inflatable cushion, which would provide a more efficient inflation process, inflating the first chamber prior to inflation of the second chamber would allow a user to selectively inflate sections in a desired order.  Additionally, doing so would merely amount to the use of a known technique (providing two inflatable chambers with different inflation rates in order to have one chamber be inflated prior to the other) to improve similar devices (inflatable bladders) in the same way.  In this regard MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), are relevant.
Stern, as modified, does not disclose wherein each of the top panel, the bottom panel, and the internal wall each comprise a radiolucent material. 
Bremer teaches a radiolucent material (Col. 4, lines 31-35).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Palumbo and Boland, and further in view of Weedling (U.S. Publication No. 2012/0011658).
Regarding claim 9, Stern, as modified, discloses the subject matter as discussed above with regard to claim 1.  Stern, as modified, does not disclose at least one strap coupled to one of the first perimeter or the second perimeter, wherein the at least on strap is configured to couple a user to the inflatable patient support.
Weedling teaches one strap 20 coupled to one of the first perimeter or the second perimeter, wherein the at least on strap 20 is configured to couple a user to the inflatable patient support (Figure 1, paragraph 0019, where the straps 20 are attached at the seam between two panels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Stern, as modified, with at least one strap coupled to one of the first perimeter or the second perimeter, and wherein the at least one strap is configured to couple a user to the inflatable patient support as taught by Weedling, because the straps of Weedling are able to secure a user to the inflatable support (paragraph 0019).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Palumbo and Boland, and further in view of Wang (U.S. Publication No. 2005/0044634).
Regarding claim 10, Stern, as modified, discloses the subject matter as discussed above with regard to claim 1.  Stern, as modified, does not disclose wherein the top panel and the bottom panel define one or more protrusions when the inflatable patient support is inflated.
Wang teaches wherein the top panel and the bottom panel define one or more protrusions when the inflatable patient support is inflated (see annotated Figure below).

    PNG
    media_image2.png
    209
    495
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Stern, as modified, so that the top panel and the bottom panel define one or more protrusions when the inflatable patient support is inflated as taught by Wang, because the protrusions of Wang provide support to the side of the user.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Palumbo, Boland and Lin, and further in view of Bremer.
Regarding claim 14, Stern as modified, discloses the subject matter as discussed above with regard to claim 12.  Stern, as modified, does not disclose wherein prior to positioning the patient on the inflatable patient support, the method comprises positioning the patient support on an imaging table.
Bremer teaches prior to positioning the patient on the inflatable patient support, the method comprises positioning the patient support on an imaging table (Col. 2, lines 52-68 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Stern, as modified, wherein prior to positioning the patient on the inflatable patient support, the method comprises positioning the patient support on an imaging table as taught by Bremer, because placing the patient support on the imaging surface prior to placement of the patient allows a medical professional to position the support in the desired position for the patient (Col. 2, lines 52-68).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Palumbo, Boland and Lin, and further in view of Davis (U.S. Publication No. 2007/0006385).
Regarding claim 17, Stern as modified, discloses the subject matter as discussed above with regard to claim 12.  Stern, as modified, does not disclose performing one or more imaging operations on the patient prior to inflation of the inflatable patient support.
Davis teaches performing one or more imaging operations on the patient prior to inflation of the inflatable patient support (paragraph 0030, which discusses the mode of operation of the inflatable support, where, following an X-ray, air is reintroduced into the into the double chamber air mattress to re-inflate the second chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Stern, as modified, so that one or more imaging operations are performed on the patient prior to inflation of the inflatable patient support as taught by Davis, because the cushion of Davis allows for the cushion to be used when transferring a patient to an X-ray table, during the X-ray procedure, and to be transferred off the X-ray table without having to move the patient from the cushion (paragraph 0030).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stern in view of Palumbo, Boland and Lin, and further in view of Peash et al. (U.S. Publication No. 2013/0055504), hereinafter referred to as Peash.
Regarding claim 18, Stern, as modified, discloses the subject matter as discussed above with regard to claim 12.  Stern, as modified, further discloses deflation valves coupled to at least one of the top panel or the bottom panel (see Lin, Abstract where valve 20 can be either an inflation or deflation valve).  Stern, as modified, does not disclose deflating the inflatable patient support using one or more deflation valves coupled to at least one of the top panel or the bottom panel.
Peash teaches deflating the inflatable patient support using one or more deflation valves 406 (Figure 1, paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Stern, as modified, so that the inflatable support is deflated by one or more deflation valves coupled to at least one of the top panel or the bottom panel as taught by Peash, because the separate deflation valve of Peash allows for one of the one-way valves to be used solely as an inlet, and the other to be used solely as an outlet.
Regarding claim 19, Stern, as modified, discloses the subject matter as discussed above with regard to claim 12.  Stern, as modified, further discloses wherein the deflation valve 20 extends though the at least one of the top panel or the bottom panel to the second chamber (see Lin, Figure 12 which shows the valve 20 extending through the top panel of the inflatable cushion into the chamber intended to be deflated).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ROBERT G SANTOS/Primary Examiner, Art Unit 3673